PER CURIAM.
The points on appeal can be consolidated into a single argument that the trial court erred in considering a petition for habeas corpus and in issuing the writ. We agree.
Appellee in this case was fined for careless driving. At no time was he detained by the trial judge or any other governmental authority. For this reason, review by habeas corpus was improper because neither the pre, nor post, judgment proceedings, or directions, detained the appellee. Pennekamp v. Circuit Court of the Eleventh Judicial Circuit In and For Dade County, 155 Fla. 589, 21 So.2d 41 (1945). Moreover, where a person is not in custody, the court does not have jurisdiction to entertain a petition for writ of habeas corpus. Sandstrom v. Kolski, 305 So.2d 75 (Fla. 3 DCA 1974). Accordingly, the final order and judgment in habeas corpus is reversed and this cause remanded to the trial court for proper proceeding.
REVERSED AND REMANDED.
ANSTEAD and LETTS, JJ., and STEPHEN LEE DAKAN, Associate Judge, concur.